DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1, 8-28 and 31-42 are pending in the instant application; claims 19-28 and 31-40 withdrawn as being directed to a non-elected invention are now rejoined; claims 1, 8-28 and 31-42 are the allowable subject matter of the Office Action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2021 was filed after the mailing date of the application on September 3, 2015.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Enclosed with this Office Action are return copies of Form PTO/SB/08B with the Examiner's initials and signature indicating those references that have been considered.

Rejoinder of Election/Restrictions Requirements
Claims 1, 8-18, 41 and 42 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-28 and 31-40, directed to the process of making or using an allowable product, previously withdrawn from are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 30, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examination Considerations
Applicant's Reply, filed February 5, 2021 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.
Applicant’s Affidavit, filed February 5, 2021, is entered and considered.

Claim Rejections - 35 USC § 101 – Withdrawn

Claims 1, 8-18, 41 and 42 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn. 



Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed product of a mixture of nine fatty acids selected from palmitic acid, oleic acid, stearic acid, linoleic acid, -linoleic acid, -linoleic acid, EPA, DHA, azelaic acid and myristic acid in the claimed ranges when present; and further claimed method of treating or preventing an inflammatory pathology through administration of an effective amount of the composition mixture.  Applicants have demonstrated novel composition mixture in their disclosure as originally filed.  Applicants' disclosure includes embodiments composition mixtures with nine fatty acids (see specification, p.22-25, Examples 1-9) and further includes in vivo studies of treating inflammation in dog studies (p.36, Study 1) where reduction of erythema occurred in mastiff breed post administration of mixture. Applicant further provides clinical study of treating skin reactions of patients undergoing radiotherapy. 


Allowable Subject Matter
Claims 1, 8-28 and 31-42 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629